DETAILED ACTION
Claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Foreign Priority Documents have been electronically retrieved by USPTO from a participating IP Office on 10/12/2021.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,397.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

US Patent Application No. 17/485,496

Claim 1 
A search device comprising: 
2a storage unit configured to store a video obtained from a camera; 
3a screen unit configured to display the video; and 
4a control unit configured to control operation of the storage unit and the screen unit, swherein the screen unit is configured to display a time control interface for receiving a 6time condition, 
7wherein the search device is configured to search for videos and events stored in the 8storage unit in response to the time condition, and 
9wherein the time control interface comprises an AM control interface which has a closed 10curve shape for receiving a morning time as the time condition and a PM control interface which iihas another closed curve shape for receiving an afternoon time as the time condition, 
12wherein an area of each of the AM control interface and the PM control interface 13represents 12 hours, 
14wherein the screen unit is further configured to display an event counter which isnumerically displays a number of events that meet the time condition 
16wherein the displayed number of events is changed adaptively according to the time 17condition.

Claim 12
A search system comprising: 
a camera configured to obtain a video by capturing a specific area; 
3a sensor configured to generate a signal in response to detecting events; 
4a search device configured to receive, store, and search for the video and the signal, the ssearch device comprising: 
6a communication unit configured to receive the video from the camera and the signal 7from the sensor; 
8a storage unit configured to store the received video and signal; 
9a screen unit configured to display the video; and 
10a control unit configured to control the communication unit, the storage unit, and the 11screen unit, 
12wherein the screen unit is configured to display a time control interface for receiving a 13time condition, the time control interface comprising an AM control interface for receiving a 14morning time as the time condition and a PM control interface for receiving an afternoon time as isthe time condition, 
16wherein the AM control interface and the PM control interface have circular shapes 17which have different radii and are concentric, and an area of each of the AM control interface 18and the PM control interface represents 12 hours and corresponds to the time represented by an 19analog clock, and 
20wherein the screen unit is further configured to display an event counter which 21numerically displays a number of events that meet the time condition and 
22wherein the displayed number of events is changed adaptively according to the time condition.

Claim 15 
A search system comprising: 
2a camera configured to obtain a video by capturing a specific area; and 
3a search device configured to receive, stores, and searches for the video, the search 4device comprising: 
sa communication unit configured to receive the video from the camera; 
6a storage unit configured to store the received video; 
7a screen unit configured to display the video; and 
8a control unit configured to control the communication unit, the storage unit, and the 9screen unit, 
10wherein the control unit is configured to determine an occurrence of an event within a 42region of interest (ROI) specified in the video obtained by the camera, 
wherein the screen unit is configured to display a time control interface for receiving a 13time condition, the time control interface comprising an AM control interface for receiving a 14morning time as the time condition and a PM control interface for receiving an afternoon time as isthe time condition, 
16wherein the AM control interface and the PM control interface have circular shapes 17which have different radii and are concentric, and an area of each of the AM control interface 18and the PM control interface represents 12 hours and corresponds to the time represented by an 19analog clock, and 
20wherein the screen unit is further configured to display an event counter which 21numerically displays a number of events that meet the time condition and 
22wherein the displayed number of events is changed adaptively according to the time 23condition.

US Patent No. 11,132,397
Claim 1 
A search device comprising: 
a storage unit configured to store a video obtained from a camera; 
a screen unit configured to display the video; and 
a control unit configured to control operation of the storage unit and the screen unit, wherein the screen unit is configured to display a time control interface for receiving a time condition, wherein the search device is configured to search for videos and events stored in the storage unit in response to the time condition, and 
wherein the time control interface comprises an AM control interface which has a closed curve shape for receiving a morning time as the time condition and a PM control interface which has another closed curve shape for receiving an afternoon time as the time condition, 
wherein an area of each of the AM control interface and the PM control interface represents 12 hours, 
wherein, in response to a user's touch at a point on the time control interface, a search start time is specified and in response to a user's drag from the point on the time control interface without releasing the touch, a search time period including the search start time is specified, and 
wherein the search device is configured to search in the storage unit for the videos and the events which is within the search time period.

Claim 13
A search system comprising: 
a camera configured to obtain a video by capturing a specific area; 
a sensor configured to generate a signal in response to detecting events; a search device configured to receive, store, and search for the video and the signal, the search device comprising: 
a communication unit configured to receive the video from the camera and the signal from the sensor; 
a storage unit configured to store the received video and signal; 
a screen unit configured to display the video; and 
a control unit configured to control the communication unit, the storage unit, and the screen unit, 
wherein the screen unit is configured to display a time control interface for receiving a time condition, the time control interface comprising an AM control interface for receiving a morning time as the time condition and a PM control interface for receiving an afternoon time as the time condition, 
wherein the AM control interface and the PM control interface have circular shapes which have different radii and are concentric, and an area of each of the AM control interface and the PM control interface represents 12 hours and corresponds to the time represented by an analog clock, and 
wherein, in response to a user's touch at a point on the time control interface, a search start time is specified and in response to a user's drag from the point on the time control interface without releasing the touch, a search time period including the search start time is specified, and 
wherein the search device is configured to search in the storage unit for the videos and the events which is within the search time period.

Claim 17 
A search system comprising: 
a camera configured to obtain a video by capturing a specific area; and 
a search device configured to receive, stores, and searches for the video, the search device comprising: 
a communication unit configured to receive the video from the camera; 
a storage unit configured to store the received video; 
a screen unit configured to display the video; and 
a control unit configured to control the communication unit, the storage unit, and the screen unit, 
wherein the control unit is configured to determine an occurrence of an event within a region of interest (ROI) specified in the video obtained by the camera, 
wherein the screen unit is configured to display a time control interface for receiving a time condition, the time control interface comprising an AM control interface for receiving a morning time as the time condition and a PM control interface for receiving an afternoon time as the time condition, 
wherein the AM control interface and the PM control interface have circular shapes which have different radii and are concentric, and an area of each of the AM control interface and the PM control interface represents 12 hours and corresponds to the time represented by an analog clock, and 
wherein, in response to a user's touch at a point on the time control interface, a search start time is specified and in response to a user's drag from the point on the time control interface without releasing the touch, a search time period including the search start time is specified, and 
wherein the search device is configured to search in the storage unit for the videos and the events which is within the search time period.

It is noted that the claimed limitations of claims 1-17 of Patent Application 17/485,496 are not patentably distinct from that of claims 1-20 of U.S. Patent No. 11,132,397.  It appears to be proper to apply the judicially created doctrine of obvious-type double patenting to the claims at issue.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over BAE (KR 20130107863A) in view of Kim (US 2011/0070924), and further in view of Lee (US 2008/0081594).

In claim 1, BAE discloses “A search device comprising: 
2a storage unit configured to store a video obtained from a camera ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100) or the monitoring camera (100) as necessary is received and it can store);
a screen unit configured to display the video ([0036] the decompression processing
is performed after doing the extraction and it is the case where the compress/expanding part (122) includes the camera display section (150), and the video file stored in the camera memory (134) reproduced in the camera display section (150)); and
a control unit configured to control operation of the storage unit and the screen unit ([0049] The control unit (310) is applied about the image received by the server communication part (320) and all kinds of the image signal processings can be performed. Moreover, the file format which the control unit (310) transmits from the monitoring camera (100) of the image can be converted into the file format can reproduce in the server display section (360)),
wherein the screen unit is configured to display a time control interface for receiving a 6time condition ([0050] the image in which the control unit (310) is photographed in multiple monitoring cameras (100) and which is stored can be controlled in order to be displayed in the server display section (360). Moreover, multiple timelines corresponding to the image in which the control unit (310) is displayed in the simultaneously can be displayed in the simultaneously and the enlargement of the display time domain of the multiple timelines, and the reduction and movement can be performed according to the kind of the operation signal from the server manipulation unit (350)),
wherein the search device is configured to search for videos and events stored in the 8storage unit in response to the time condition ([0045] the image displaying multiple 
timelines corresponding to displayed images and desires can be searched)”.
BAE does not appear to explicitly disclose however, Kim discloses “wherein the time control interface comprises an AM control interface which has a closed 10curve shape for receiving a morning time as the time condition and a PM control interface which iihas another closed curve shape for receiving an afternoon time as the time condition (FIG. 4A [0033] the event controller 13 displays circular time lines 101 on the display 2 and displays icons representative of the various collected events output from the event collector 12 on the time line,  a first circular time line represents this morning, a second circular time line represents this afternoon),
wherein an area of each of the AM control interface and the PM control interface 13represents 12 hours ([0033] the circular-shaped time line includes a plurality of circles 101 for representing real time events, a first circular time line represents this morning, a second circular time line represents this afternoon, a third circular time line represents tomorrow morning, and a fourth circular time line represents tomorrow afternoon)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE and Kim, the suggestion/motivation for doing so would have been to provide an improved method to manage the various events for a mobile communication terminal by collecting the various dispersed events and then displaying the collected events on various time lines ([0008]).		
BAE and Kim do not appear to explicitly disclose however, Lee discloses “14wherein the screen unit is further configured to display an event counter which isnumerically displays a number of events that meet the time condition ([0045] the occurrence of the plurality of events caused by the exchange of text messages can be shown as one indicator 34, and the number of sent/received messages can also be displayed on the single text message indicator 34.  The indicator 34 with the number "5" contained therein indicates that 5 text messages were sent and received within a predetermined time period),
wherein the displayed number of events is changed adaptively according to the time 17condition ([0045] the indicator 34 displayed with the number is configured to have a larger size, compared to the indicator 32 representing another text message event. With such configuration, the user may easily recognize the time slot in which the plurality of text messages have been exchanged and the number of the text messages sent and received)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Lee, the suggestion/motivation for doing so would have been to provide an event information display method for a mobile terminal which collects information of various events, displays the collected event information on a timeline as predetermined indicators and, if there are a plurality of events occurring within adjacent time slots, displays a separate indicator representing an event group on the timeline, thereby enabling a user to easily check and manage information about the events ([0007]).

In claim 2, Kim teaches   
The search device of claim 1, wherein the AM control interface and the PM 2control interface have circular shapes which have different radii and are concentric, and the area of each of the AM control interface and the PM control interface corresponds to the time 38represented by an analog clock ([0033] the circular-shaped time line includes a plurality of circles 101 for representing real time events, a first circular time line represents this morning, a second circular time line represents this afternoon, a third circular time line represents tomorrow morning, and a fourth circular 
time line represents tomorrow afternoon).

In claim 3, BAE teaches  
The search device of claim 1, further comprising a touch input unit configured 2to receive a touch signal from a user ([0054] the touch panel installed in the screen of the server display section (360) can be included in the server manipulation unit (350). The server manipulation unit (350) transmits the operation signal based on the operation of the user to the control unit (310)).  

In claim 4, Lee teaches   1
The search device of claim 1, wherein, in response to a touch of a user at a point 2on the time control interface, the screen unit is configured to display a pointing icon at the point 3on the time control interface ([0046] As shown in FIG. 3B, if the user selects the indicator 34 on the screen of FIG. 3A displayed with the number therein so as to check the contents of the messages included in exchange event represented by the indicator 34 displayed with the number, the individual message contents included therein are displayed on the display screen).  

In claim 5, Lee teaches   1
The search device of claim 4, wherein in response to the point being dragged 2after being held for a predetermined period of time, the screen unit is configured to display the 3pointing icon extended along the time control interface ([0059] the user may move the cursor 55 along the circularly-shaped timeline to select a particular indicator, thereby easily checking and managing the corresponding event).  

In claim 6, Lee teaches   1 
The search device of claim 4, wherein, in response to the pointing icon being 2pinched out, the screen unit is configured to display the pointing icon extended along the time 3control interface ([0066] as shown in FIG. 7B, if the user selects the indicator 35 representing the event group, indicators 72 showing each of the individual events which are included in the event group indicator 35 representing the event group are outspread.  Here, the control unit 13 expands the display of the portion of the timeline where the indicators are outspread, so as to prevent the overlapping of the outspread indicators 72 and to enable the user to easily distinguish each indicator.  The arrows shown in FIG. 7B indicate that the timeline is expanded.  As shown in FIG. 7B, while the timeline of the time slot from 9:00 PM to 11:59 PM is expanded, the displayed timelines of the time slots from 6 PM to 9 PM and from 12:01 PM to 3 PM are compressed).

In claim 7, BAE teaches  
The search device of claim 1, wherein the screen unit is further configured to 2display a calendar icon to receive a date condition (FIG. 4 [0062] It is the window for setting up the time when the image which the calendar window (402) displays is taken a picture), 
3wherein the time control interface further comprises at least one of a day control interface 4and a month control interface for receiving a date condition ([0062] For example, in the user is the calendar window (402), if 2012 year February 20 is selected, the image store d in the day when the control unit (310) is selected is displayed in the image display window (401)), and 
swherein the search device is configured to search for videos or events stored in the storage unit in response to the date condition ([0062] If the user chooses the specified date of the calendar window (402), images photographed in the date selected in selected DVR are extracted or the target image is extracted from the server memory (340) and the user will be able to display).

In claim 8, BAE teaches  
The search device of claim 1, wherein the time control interface further comprises a time display area inside the time control interface for displaying the time condition 3received ([0063] It is one timeline selected from multiple timelines in which
the main timeline (403) is displayed), and, 
4wherein, in response to receiving a flick input on the time display area, the search device sis configured to change a date condition according to a direction of the flick input ([0064] Multiple timelines corresponding to multiple images in which the timeline list (404) is displayed in the image display window (401) are displayed. In the timeline list (404), the detailed time to the user control the playout time and be displayed can be determined. Then, it sums up about multiple timelines and the playout time can be controlled and or the playout time can be individually controlled at each timeline).  

In claim 9, BAE teaches  
The search device of claim 1, wherein the control unit comprises: 
2a gesture detector configured to receive a user command by detecting a touch gesture or 3an air gesture ([0073] the user successively twice touch lower-side, and the display control unit enlarge the display time domain of the timelines the touch panel within the base time); and 
4a coordinate transformer configured to receive coordinates of the user command received sfrom the gesture detector and configured to generate a time change value of the time control 6interface ([0074] if the touch panel is once touched within the base time, the scale of the timeline is reduced).  

In claim 10, BAE teaches  
The search device of claim 1, wherein a search date condition of the time 2control interface is changed in response to receiving a touch gesture input and an air gesture 3input ([0073] the user successively twice touch lower-side, and the display control unit enlarge the display time domain of the timelines the touch panel within the base time).  

In claim 11, BAE teaches  
The search device of claim 1, wherein the screen unit is further configured to 2display a direction button, and 
3wherein, in response to receiving an input to the direction button, the search device is configured to automatically search for a time condition in which events occurred ([0069] the omnidirectional transfer button (503) for moving the display time domain of the timeline to the previous than the current time interval is indicated on the left side of the first timeline (500) and the backward direction movement button (504) for moving is the display time domain indicated on the right side of the first timeline (500) than the current time interval as after).

In claim 12, BAE discloses “A search system comprising: 
a camera configured to obtain a video by capturing a specific area ([0026] the digital video recorder (DVR) which receives the moving picture from multiple monitoring cameras (100) and stored is included with multiple and the server (300) can receive the image from multiple DVRs); 
3a sensor configured to generate a signal in response to detecting events ([0031] the image pickup device (11) is the timing signal from the image pickup device control unit (112), the frame image is taken a picture of the pre-set cycle and the image signal the periodically is produced. The image pickup device (111) can apply the CCD (charge coupled device) sensor, and the CMOS (complementary metal oxide semiconductor) sensor lamp. The image pickup device (111) outputs the photoelectric conversion and the digital signal produced with the Analog /Digital conversion to the preprocessing unit (120)); 
4a search device configured to receive, store, and search for the video and the signal ([0066] manipulating multiple timelines indicated on the timeline list (404) and searching the image), the ssearch device comprising: 
6a communication unit configured to receive the video from the camera and the signal 7from the sensor ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100));
8a storage unit configured to store the received video and signal ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100) or the monitoring camera (100) as necessary is received and it can store);
a screen unit configured to display the video ([0036] the decompression processing
is performed after doing the extraction and it is the case where the compress/expanding part (122) includes the camera display section (150), and the video file stored in the camera memory (134) reproduced in the camera display section (150)); and
10a control unit configured to control the communication unit, the storage unit, and the 11screen unit ([0049] The control unit (310) is applied about the image received
by the server communication part (320) and all kinds of the image signal processings can be performed. Moreover, the file format which the control unit (310) transmits from t
he monitoring camera (100) of the image can be converted into the file format can reproduce in the server display section (360)),
wherein the screen unit is configured to display a time control interface for receiving a 13time condition ([0050] the image in which the control unit (310) is photographed in multiple monitoring cameras (100) and which is stored can be controlled in order to be displayed in the server display section (360). Moreover, multiple timelines corresponding to the image in which the control unit (310) is displayed in the simultaneously can be displayed in the simultaneously and the enlargement of the display time domain of the multiple timelines, and the reduction and movement can be performed according to the kind of the operation signal from the server manipulation unit (350))”.
BAE does not appear to explicitly disclose however, Kim discloses “the time control interface comprising an AM control interface for receiving a 14morning time as the time condition and a PM control interface for receiving an afternoon time as isthe time condition 16(FIG. 4A [0033] the event controller 13 displays circular time lines 101 on the display 2 and displays icons representative of the various collected events output from the event collector 12 on the time line,  a first circular time line represents this morning, a second circular time line represents this afternoon),
wherein the AM control interface and the PM control interface have circular shapes 17which have different radii and are concentric, and an area of each of the AM control interface 18and the PM control interface represents 12 hours and corresponds to the time represented by an 19analog clock ([0033] the circular-shaped time line includes a plurality of circles 101 for representing real time events, a first circular time line represents this morning, a second circular time line represents this afternoon, a third circular time line represents tomorrow morning, and a fourth circular time line represents tomorrow afternoon)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE and Kim, the suggestion/motivation for doing so would have been to provide an improved method to manage the various events for a mobile communication terminal by collecting the various dispersed events and then displaying the collected events on various time lines ([0008]).		
BAE and Kim do not appear to explicitly disclose however, Lee discloses “wherein the screen unit is further configured to display an event counter which 21numerically displays a number of events that meet the time condition 14 ([0045] the occurrence of the plurality of events caused by the exchange of text messages can be shown as one indicator 34, and the number of sent/received messages can also be displayed on the single text message indicator 34.  The indicator 34 with the number "5" contained therein indicates that 5 text messages were sent and received within a predetermined time period) and
wherein the displayed number of events is changed adaptively according to the time condition ([0045] the indicator 34 displayed with the number is configured to have a larger size, compared to the indicator 32 representing another text message event. With such configuration, the user may easily recognize the time slot in which the plurality of text messages have been exchanged and the number of the text messages sent and received)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Lee, the suggestion/motivation for doing so would have been to provide an event information display method for a mobile terminal which collects information of various events, displays the collected event information on a timeline as predetermined indicators and, if there are a plurality of events occurring within adjacent time slots, displays a separate indicator representing an event group on the timeline, thereby enabling a user to easily check and manage information about the events ([0007]).

10.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over BAE (KR 20130107863A) in view of Kim (US 2011/0070924), and further in view of Kundu et al. (US 2015/0002675) hereinafter Kundu and Lee (US 2008/0081594).

In claim 15, BAE discloses “A search system comprising: 
a camera configured to obtain a video by capturing a specific area ([0026] the digital video recorder (DVR) which receives the moving picture from multiple monitoring cameras (100) and stored is included with multiple and the server (300) can receive the image from multiple DVRs); and
3a search device configured to receive, stores, and searches for the video ([0066] manipulating multiple timelines indicated on the timeline list (404) and searching the image), the search 4device comprising: 
a communication unit configured to receive the video from the camera ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100)); 
a storage unit configured to store the received video ([0024] The moving picture in which the main server (300) is stored in the live view video from the monitoring camera (100) or the monitoring camera (100) as necessary is received and it can store); 
a screen unit configured to display the video ([0036] the decompression processing
is performed after doing the extraction and it is the case where the compress/expanding part (122) includes the camera display section (150), and the video file stored in the camera memory (134) reproduced in the camera display section (150)); and
a control unit configured to control the communication unit, the storage unit, and the 9screen unit ([0049] The control unit (310) is applied about the image received
by the server communication part (320) and all kinds of the image signal processings can be performed. Moreover, the file format which the control unit (310) transmits from t
he monitoring camera (100) of the image can be converted into the file format can reproduce in the server display section (360)),
wherein the screen unit is configured to display a time control interface for receiving a 13time condition ([0050] the image in which the control unit (310) is photographed in multiple monitoring cameras (100) and which is stored can be controlled in order to be displayed in the server display section (360). Moreover, multiple timelines corresponding to the image in which the control unit (310) is displayed in the simultaneously can be displayed in the simultaneously and the enlargement of the display time domain of the multiple timelines, and the reduction and movement can be performed according to the kind of the operation signal from the server manipulation unit (350))”.
BAE does not appear to explicitly disclose however, Kim discloses “the time control interface comprising an AM control interface for receiving a 14morning time as the time condition and a PM control interface for receiving an afternoon time as isthe time condition 16(FIG. 4A [0033] the event controller 13 displays circular time lines 101 on the display 2 and displays icons representative of the various collected events output from the event collector 12 on the time line,  a first circular time line represents this morning, a second circular time line represents this afternoon),
wherein the AM control interface and the PM control interface have circular shapes 17which have different radii and are concentric, and an area of each of the AM control interface 18and the PM control interface represents 12 hours and corresponds to the time represented by an 19analog clock ([0033] the circular-shaped time line includes a plurality of circles 101 for representing real time events, a first circular time line represents this morning, a second circular time line represents this afternoon, a third circular time line represents tomorrow morning, and a fourth circular time line represents tomorrow afternoon)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE and Kim, the suggestion/motivation for doing so would have been to provide an improved method to manage the various events for a mobile communication terminal by collecting the various dispersed events and then displaying the collected events on various time lines ([0008]).
BAE and Kim do not appear to explicitly disclose however, Kundu discloses “wherein the control unit is configured to determine an occurrence of an event within a 42region of interest (ROI) specified in the video obtained by the camera ([0057] The transaction monitor 32 analyzes at least a portion of the video data to obtain at least one video parameter concerning at least a portion of a transaction associated with the transaction area 301 [0058] the transaction monitor 32 identifies a video count of items detected within the transaction area using video analysis and identifies a transaction count of items within the transaction area by analyzing transaction data associated with at least a portion of the transaction [0059] the system can look at a past history of this particular cashier (based on their unique identity) that can be stored in a database that indicates how frequently this cashier performs transactions that are labeled as being suspicious, if the suspicious transaction history of that cashier indicates more frequent occurrences of suspicious transactions, this can be indicated in the suspicion level and can be used for subsequent processing (e.g. flagging the situation to a human operator for further review of the video))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim and Kundu, the suggestion/motivation for doing so would have been to an improved method to analyze video data by obtaining at least one expected transaction parameter concerning an expected transaction that occurs in the transaction area, the system automatically compares the video transaction parameter(s) to the expected transaction parameter(s) to identify a transaction outcome that may indicate fraudulent activity such as sweethearting in a retail environment (Abstract).
BAE, Kim and Kundu do not appear to explicitly disclose however, Lee discloses “wherein the screen unit is further configured to display an event counter which 21numerically displays a number of events that meet the time condition 14 ([0045] the occurrence of the plurality of events caused by the exchange of text messages can be shown as one indicator 34, and the number of sent/received messages can also be displayed on the single text message indicator 34.  The indicator 34 with the number "5" contained therein indicates that 5 text messages were sent and received within a predetermined time period),
wherein the displayed number of events is changed adaptively according to the time 23condition ([0045] the indicator 34 displayed with the number is configured to have a larger size, compared to the indicator 32 representing another text message event. With such configuration, the user may easily recognize the time slot in which the plurality of text messages have been exchanged and the number of the text messages sent and received)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine BAE, Kim, Kundu and Lee, the suggestion/motivation for doing so would have been to provide an event information display method for a mobile terminal which collects information of various events, displays the collected event information on a timeline as predetermined indicators and, if there are a plurality of events occurring within adjacent time slots, displays a separate indicator representing an event group on the timeline, thereby enabling a user to easily check and manage information about the events ([0007]).

Claims 13 and 16 are essentially same as claim 9 except that they recite claimed invention as a search system and are rejected for the same reasons as applied hereinabove.

Claims 14 and 17 are essentially same as claims 4 and 6 except that they recite claimed invention as a search system and are rejected for the same reasons as applied hereinabove.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157